           Case 1:21-cr-00289-RDM Document 23 Filed 08/17/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                :
                                         :
      v.                                 :       Case No. 1:121-cr-00289-RDM-1
                                         :
PHILIP C. VOGEL, II,                     :
    Defendant.                           :


              MOTION FOR PRELIMINARY DETERMINATION OF
                DEFENDANT’S CRIMINAL HISTORY BY THE
                        U.S. PROBATION OFFICE

      COMES NOW, Allen H. Orenberg, counsel for Philip C. Vogel, II, to

respectfully request this Honorable Court to direct the United States Probation

Office to complete a preliminary Federal Sentencing Guidelines Criminal History

computation for the defendant.

      As grounds for this motion counsel states the following:

      1.       Mr. Vogel is charged in a five count Information (Doc. 14) with:

      Count One – Aiding and Abetting the Theft of Property – $1,000.00 or Less,

in violation of 18 U.S.C. §§ 641 & 2; and

      Count Two – Entering and Remaining in a Restricted Building, in violation of

18 U.S.C. §1752(a)(1); and

      Count Three – Disorderly and Disruptive Conduct in a Restricted Building,

in violation of 18 U.S.C. §1752(a)(2); and

      Count Four – Violent Entry and Disorderly Conduct in a Capitol Building, in

violation of 40 U.S.C. § 5104(e)(2)(D); and

                                             1
           Case 1:21-cr-00289-RDM Document 23 Filed 08/17/21 Page 2 of 3




      Count Five – Parading, Demonstrating, or Picketing in a Capitol Building, in

violation of 40 U.S.C. § 5104(e)(2)(G).

      2.       It is believed the defendant has some criminal history, including:

(1) a 2009 conviction for theft & unauthorized use of an access device. (State of

Pennsylvania Case No. CP-1813-2010/K841441-6), (2) a 2012 conviction for

unauthorized use of an access device (State of Pennsylvania Case No. CP-1597-

2021/T175513-2), (3) a 2012 conviction for possession of drug paraphernalia (State

of Pennsylvania Case No. CP-2396-2012/T-218319-3), a 2012 conviction for

receiving stolen property (State of Pennsylvania Case No. CP-2401-2012/T-218318-

3), and (4) a 2015 conviction for retail theft. (State of Pennsylvania Case

No. T-686335-6)

      3.       Only the U.S. Probation Office can provide the necessary information

to ascertain the defendant’s criminal history computation.

      4.       Counsel for the defendant requires the information to effectively advise

the defendant on the disposition of this matter, whether by a pre-trial plea

agreement or following a trial conviction.




                                             2
        Case 1:21-cr-00289-RDM Document 23 Filed 08/17/21 Page 3 of 3




      WHEREFORE, for the foregoing reasons and such other reasons that may

appear just and proper, counsel respectfully requests that this motion be granted.

                                        Respectfully Submitted,



                                        __________-S-___________________
                                        Allen H. Orenberg, # 395519
                                        The Orenberg Law Firm, P.C.
                                        12505 Park Potomac Avenue, 6 th Floor
                                        Potomac, Maryland 20854
                                        Tel. No. 301-984-8005
                                        Cell Phone No. 301-807-3847
                                        Fax No. 301-984-8008
                                        aorenberg@orenberglaw.com



                             CERTIFICATE OF SERVICE

      I hereby certify that on the 17th day of August, 2021, a copy of the foregoing Motion

for Preliminary Determination of Defendant’s Criminal History by the U.S. Probation

Office, was delivered to case registered parties by the CM/ECF court system.




                                              ___________-S-___________________
                                              Allen H. Orenberg




                                          3
